[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de DEFENDANT'S MOTION FOR CONTEMPT.  POST JUDGMENT (161.10)
After a hearing and two monitoring follow up dates the plaintiff paid the arrearage. The court allows the defendant the sum of $5000 as an allowance to prosecute this motion together with $46.20 service costs advanced. The plaintiff shall pay same at the rate of $500 monthly on the 15th day of each month commencing on October 15, 2001.
The request for an allowance for attorney's fees incurred in connection with the earlier motion for a wage execution is denied.
HARRIGAN, J.T.R.